DETAILED ACTION
This communication is response to the amendment filed on 08/03/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney of record, Jonathan A. Solomon (Reg. No. 64,869) on 01/23/2021.
	In the claims…
Claims 4-5, 13, and 18 have been canceled; and
Claims 1, 11, and 19-20 have been amended as following:
1.	(Currently Amended) A computer program product, the computer program product being tangibly embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed, are configured to cause at least one computing device to:
	receive a snoop request from a software application executing transactions in a session against a database, the snoop request specifying a target transaction and a , wherein the isolation level defines an extent to which a database transaction is isolated from reading changes made by other transactions;
	link the snooping transaction to the target transaction by storing a target transaction identifier for the target transaction within a snooping transaction object of the snooping transaction;
	store transaction information in conjunction with the at least one uncommitted record and specifying the target transaction identifier;
	receive a read request from the snooping transaction that specifies the at least one uncommitted record; [[and]] 
	grant an exception to the isolation level to the snooping transaction to enable the read access by the snooping transaction to the at least one uncommitted record, based on the target transaction identifier being specified in both the snooping transaction object and in the transaction information;
	store a reference to a target transaction object of the target transaction from the snooping transaction object, the reference maintaining an allocation of the target transaction object following a commit of the target transaction, and until a commit of the snooping transaction occurs; 
	deallocate the target transaction object following the commit of the snooping transaction; and
update the transaction information to remove the specifying of the target transaction identifier and include a commit timestamp for the commit of the snooping transaction.

4. and 5.	(Cancelled) 

11.	(Currently Amended) A computer-implemented method, comprising:
	receiving a snoop request from a software application executing transactions in a session against a database, the snoop request specifying a target transaction and a snooping transaction of the transactions in the session, the snooping transaction being identified for read access for at least one uncommitted record from the target transaction, and the target transaction having an isolation level that prevents other transactions from reading uncommitted records of the target transaction, wherein the isolation level defines an extent to which a database transaction is isolated from reading changes made by other transactions;
	linking the snooping transaction to the target transaction by storing a target transaction identifier for the target transaction within a snooping transaction object of the snooping transaction;
	storing transaction information in conjunction with the at least one uncommitted record and specifying the target transaction identifier;
	receiving a read request from the snooping transaction that specifies the at least one uncommitted record; [[and]] 
;
	storing a reference to a target transaction object of the target transaction from the snooping transaction object, the reference maintaining an allocation of the target transaction object following a commit of the target transaction, and until a commit of the snooping transaction occurs; 
	deallocating the target transaction object following the commit of the snooping transaction; and
	updating the transaction information to remove the specifying of the target transaction identifier and include a commit timestamp for the commit of the snooping transaction.

13.	(Cancelled)

14.	(Original) The method of claim 11, further comprising:
	specifying the target transaction identifier within the transaction information including storing a transaction pointer to a target transaction object of the target transaction, in which the target transaction identifier is stored.


18.	(Cancelled) 

19.	(Currently Amended) The computer program product of claim [[18]] 21, wherein the instructions, when executed, are further configured to cause the at least one computing device to:
	grant the read request independently of an isolation level of the target transaction or the snooping transaction.

20.	(Currently Amended) The computer program product of claim [[18]] 21, wherein the instructions, when executed, are further configured to cause the at least one computing device to:
	store the target transaction identifier for the target transaction within a target transaction identifier set of the snooping transaction object, the target transaction identifier set specifying all target transactions authorized to be snooped by the snooping transaction.

21.	(New) A computer program product, the computer program product being tangibly embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed, are configured to cause at least one computing device to:
receive a snoop request for a database, the snoop request specifying a target transaction and a snooping transaction, the target transaction updating at least one table of the database and having an isolation level that prevents other transactions from reading uncommitted records of the target transaction, wherein the isolation level 
link the snooping transaction to the target transaction by storing a target transaction identifier for the target transaction within a snooping transaction object of the snooping transaction;
store transaction information in conjunction with the at least one table and identifying a target transaction object of the target transaction, the target transaction object storing the target transaction identifier;
receive a read request from the snooping transaction that specifies the at least one table, at a time that the target transaction is uncommitted; 
read the transaction information in response to the read request, to thereby identify the target transaction object therefrom; 
grant an exception to the isolation level to the snooping transaction to enable the read request by the snooping transaction to the at least one table while the target transaction remains uncommitted, based on the target transaction identifier being specified in both the snooping transaction object and in the target transaction object;
store a reference to a target transaction object of the target transaction from the snooping transaction object, the reference maintaining an allocation of the target transaction object following a commit of the target transaction, and until a commit of the snooping transaction occurs; 
deallocate the target transaction object following the commit of the snooping transaction; and


Reasons for Allowance
The claims have been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-3, 6-12, 14-17, and 19-21 are allowable (re-numbered as 1-17) over the prior art made of record.
Regarding claim 1, the prior art made of record, singularly or in combination, does not teach the combined limitations considered as a whole include: "the target transaction having an isolation level that prevents other transactions from reading uncommitted records of the target transaction, wherein the isolation level defines an extent to which a database transaction is isolated from reading changes made by other transactions;
	granting an exception to the isolation level to the snooping transaction to enable the read access by the snooping transaction to the at least one uncommitted record, based on the target transaction identifier being specified in both the snooping transaction object and in the transaction information;
store a reference to a target transaction object of the target transaction from the snooping transaction object, the reference maintaining an allocation of the target transaction object following a commit of the target transaction, and until a commit of the snooping transaction occurs; 
deallocate the target transaction object following the commit of the snooping transaction; and 
update the transaction information to remove the specifying of the target transaction identifier and include a commit timestamp for the commit of the snooping transaction." 
*** These combined limitations are defined/disclosed in the Applicant’s Drawings (Figs. 1-4) and Specification (pars. [0004], [0031], [0033-34], [0036-39], [0044-48]) 
Regarding claim 21, the prior art made of record, singularly or in combination, does not teach the combined limitations considered as a whole include: "the target transaction updating at least one table of the database and having an isolation level that prevents other transactions from reading uncommitted records of the target transaction, wherein the isolation level defines an extent to which a database transaction is isolated from reading changes made by other transactions;
grant an exception to the isolation level to the snooping transaction to enable the read request by the snooping transaction to the at least one table while the target transaction remains uncommitted, based on the target transaction identifier being specified in both the snooping transaction object and in the target transaction object;
store a reference to a target transaction object of the target transaction from the snooping transaction object, the reference maintaining an allocation of the target transaction object following a commit of the target transaction, and until a commit of the snooping transaction occurs; 
deallocate the target transaction object following the commit of the snooping transaction; and

*** These combined limitations are defined/disclosed in the Applicant’s Drawings (Figs. 1-4) and Specification (pars. [0004], [0031], [0033-34], [0036-39], [0044-48], and [0049-54]) 
The above indicated limitations combine together with the other limitations of the independent claim 1 (similar to claim 11) and claim 21 are novel and non-obvious over the prior art of record. The dependent claims 2-3, 6-10, 12, 14-17, 19-20, being definite, enabled by the specification, and further limiting to the independent claims 1, 11, and 21 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169